Citation Nr: 1548922	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  11-05 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1954 to November 1958.  He died in May 2012.  The Appellant is his surviving son.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during active military service.

2.  Affording the Veteran the benefit of the doubt, his bilateral hearing loss is related to acoustic trauma during active military service.

3.  Affording the Veteran the benefit of the doubt, his tinnitus is related to acoustic trauma during active military service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the claims of entitlement to service connection, the Board finds that all notification and development action needed to fairly adjudicate these claims have been accomplished.

II.  Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. 
§ 3.303(a) (2015).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.385 (2015), disability due to impaired hearing, for the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

III.  Analysis

The Appellant contends that service connection is warranted for the Veteran's hearing loss and tinnitus incurred due to acoustic trauma during active duty service.  Affording the Appellant the benefit of the doubt, the Board agrees.

The Veteran satisfies the first threshold element of service connection, the existence of a present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In an October 2009 Compensation and Pension (C&P) audio examination report, the Veteran was diagnosed with bilateral sensorineural hearing loss and bilateral tinnitus.

The Veteran satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id.  A September 1956 service treatment record (STR) noted that the Veteran was removed from flying status for seven days as a result of otitis media due to barotrauma.  An October 1956 STR noted that the Veteran had blood in his left ear and mentioned that he should be removed from flying duties again.  Two more STRs from October 1956 noted left ear problems.  A January 1957 STR noted the inability to clear his right ear upon descent and the Veteran's right eardrum received neosyn spray.  A February 1957 STR noted continued problems on descent.  Chloratrimiton, ephedrine, and neosyn were used to treat the Veteran.  

Affording the Veteran the benefit of the doubt, he meets the third threshold element of service connection, a causal relationship between the present disabilities and the disease or injury incurred or aggravated during service.  Id.; 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  In a June 2009 letter, the Veteran's private physician, Dr. C. B. S., D.O., wrote that he saw the Veteran for an evaluation in June 2009.  The Veteran reported that during active service, from August 1954 to November 1958, he served as a navigator subject to jet engine noise without ear protection.  The Veteran reported that since that time, he had reduced hearing, particularly in the presence of background noise, where he had a difficult time discriminating to the spoken word.  He further reported a high-pitched nonpulsatile ringing.  

Dr. C. B. S. wrote that the Veteran had an otologic examination and the audiogram revealed normal to profound sensorineural hearing loss in the right ear and normal to moderately severe sensorineural hearing loss in the left ear.  Dr. C. B. S. opined that the Veteran's current hearing loss was at least as likely as not due to the noise exposure he experienced during active service.  

The Board notes that in the June 2009 letter, Dr. C. B. S. did not include the Veteran's audiological test results.  Additionally, the physician provided an opinion, but not a real rationale as to why he found that the Veteran's current hearing was etiologically related to active service.  As such, the Board determines that this opinion is of minimal probative value with regard to the positive nexus opinion.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).
In an October 2009 C&P audio examination report, the VA examiner noted that the Veteran served as a [radar] observer in service.  After active service, the Veteran reported that he worked as a supervisor at General Motors and reported no recreation noise exposure.  

On the October 2009 C&P audio examination report, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
60
75
LEFT
20
30
50
70
65

The Veteran's speech recognition scores were 96 percent for the right ear and 96 percent for the left ear.  This constitutes a hearing loss for VA purposes.  The examiner noted that the Veteran had borderline normal sloping to severe sensorineural hearing loss bilaterally.  

The VA examiner opined that tinnitus was a symptom of the Veteran's hearing loss but that the current bilateral hearing loss and tinnitus were not caused by or a result of the Veteran's military noise exposure.  The rationale was that the Veteran's current hearing levels were consistent with his age.  The examiner noted that the Institute of Medicine's Landmark Study on Military Noise Exposure found that "there is no basis for delayed onset noise-induced hearing loss, i.e hearing normal at discharge and causally attributable to military noise exposure 20-30 years later."  However, the Board notes that the absence of documented hearing loss or tinnitus while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Additionally, the VA examiner seems to have completely disregarded the Veterans competent and credible reports of having reduced hearing since active service, specifically when the Veteran filed his service connection claims in May 2009, he noted that his hearing loss and tinnitus began in 1957, during active service, and in the June 2009 letter to Dr. C. B. S.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2) (2013).  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  VA regulations only require a showing of continuity of symptomatology, not of treatment, as an alternative means of establishing service connection under 38 C.F.R. § 3.303(b) (2014).  As such, the Board determines that the October 2009 C&P audio examination to be of minimal probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In a July 2014 statement, the Veteran's representative noted that the Veteran served in the Air force from November 1955 to November 1958.  He served as a radar interception officer.  The Veteran's 21-526 application Section II reflected his duties on the F-89 aircraft in the cockpit.  The Veteran reported that he navigated and operated the radar on the plane.  The Veteran, before his death, reported extensive exposure to jet engine noise.  His STRs reflect his status as flying and of problems with both ears in service.  He was put on non-flying status on several occasions as a result of eardrum and otitis media problems.  

In an October 2014 C&P medical opinion, the VA examiner noted that she reviewed the Veteran's VA treatment records, without the Veteran being present, and did not view his claims file.  She opined that it was less likely than not that the Veteran's current hearing loss and tinnitus were incurred or caused by his claimed in-service acoustic trauma.  The rationale was that thresholds in the range of 0-25 dBHL were considered within normal limits.  The VA examiner noted that the opinion provided in October 2009 was that because the Veteran's hearing was within normal limits on both entrance and exit, the current hearing loss and tinnitus were not related to military service.  The VA examiner noted that while barotrauma, otitis media, and eardrum problems might cause temporary hearing loss, that hearing loss would resolve when the underlying medical condition resolved.  The Board notes that the October 2014 C&P examiner also seems to have completely disregarded the Veterans competent and credible reports of having reduced hearing since active service.  As such, the Board determines that the October 2014 C&P medical opinion is also of minimal probative value.  Id.

Although an etiological relationship has not been demonstrated through the foregoing VA opinions, nor otherwise shown through competent medical opinion evidence, the absence of a "valid medical opinion" is not an absolute bar to service connection.  Davidson v. Shinseki, 581 F.3d at 1316.  The Board finds the assertions by the Veteran, of continued hearing loss since service, as a result of being a radar interception officer, to be competent and credible evidence of continuing symptoms since active service.  A veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) (2014) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."  See 38 U.S.C. § 1154(a) (West 2014) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  

The Veteran's statements, taken together with the positive and negative competent medical evidence, leads the Board to determine that it is as least as likely as not that the Veteran's hearing loss and tinnitus are etiologically related to active service.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for hearing loss and tinnitus is warranted.  38 U.S.C.A. 
§ 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.385 (2054).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.
Entitlement to service connection for tinnitus is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


